Matter of Anthony A.N. v Kiddaly L. (2019 NY Slip Op 08266)





Matter of Anthony A.N. v Kiddaly L.


2019 NY Slip Op 08266


Decided on November 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2019

Gische, J.P., Webber, Kern, Moulton, JJ.


10333

[*1] In re Anthony A.N., Petitioner-Appellant,
vKiddaly L., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.

Order, Family Court, Bronx County (Tracey A. Bing, J.), entered on or about July 10, 2018, which, after a hearing, dismissed petitioner's family offense petition with prejudice, unanimously affirmed, without costs.
Petitioner failed to establish by a preponderance of the evidence that respondent committed the family offense of harassment in the second degree (Penal Law § 240.26)). There exists no basis to disturb the court's credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009].
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2019
CLERK